DETAILED ACTION

Allowable Subject Matter
Claims 25, 26, 28-39 and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the shaving blade assembly of claim 25 or the razor of claim 42 including “the skin contact member including an inclined wall and or one or more ribs operable to but against the blade unit to hold the blade unit at an incline such that the blade unit plane and the contact plane are not parallel and the second blade angle is different from the first blade angle”. 

A review of the closest prior art supports the above as explained in the following reference(s); Johnson (U.S. Patent Pub. No. 2006/0236546) and Walker (U.S. Patent Pub. No 2012/0030948).
Johnson teaches a razor comprising a razor handle (14) and a shaving blade assembly (12) comprising a blade unit (16) and a skin contact member (30) the skin contacting member being connected to the blade unit (Paragraph 0027), the blade unit including an elongated housing (20)  extending along and defining a longitudinal axis (A1; See annotated Figure 7A below), the blade unit including a guard bar (22) and a cap (Paragraph 0069) the housing including an upper face, and at least one shaving blade (28) having a cutting edge facing toward the upper face of the housing (Figures 1 and 7); the skin contact member including a leading skin contact part (31A) extending in front of the at least one shaving blade and a trailing skin contact part (31B) extending 

    PNG
    media_image1.png
    374
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    862
    media_image2.png
    Greyscale

are not parallel and the second blade angle is different from the first blade angle”.

Walker teaches it is old and well known in the art of razors to provide a blade unit (12) with a housing (16) having a front portion (15) with a guard bar (20) in front of blades (18a-18c) with cutting edges (21a-21c) and a rear portion (17) with a cap (20) (Figures 1 and 3); the guard bar and the cap of the blade unit defining a blade unit plane (P2)  the cutting edge and the blade unit plane defining blade angle (A2)(See annotated Figure 5A below).

    PNG
    media_image3.png
    307
    755
    media_image3.png
    Greyscale


However, Johnson does not provide evidence of the skin contact member including an inclined wall and or one or more ribs operable to but against the blade unit to hold the blade unit at an incline such that the blade unit plane and the contact plane are not parallel and the second blade angle is different from the first blade angle.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 25 and 42.
Claims 26, 28-39, 41, 43 and 44 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/ 09/30/21Examiner, Art Unit 3724